In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-098 CR

 ______________________


RAYBURN VAN ADAMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 96053




MEMORANDUM OPINION

	On February 13,  2008, the trial court sentenced Rayburn Van Adams on a conviction
for assault on a public servant.  Adams filed a notice of appeal on February 26, 2008.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On March 6, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									DAVID GAULTNEY
										Justice

Opinion Delivered April 2, 2008
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.